Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 14-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 14-31 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 14-31 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 14 and 23 recite determining a first and second future location (from stored data) and future first and second future time period, determining routes between the first and second future locations, determining which advertisement to display based on the future time period and route and displaying the advertisement prior to the future time period.
The limitation of determining locations and time period from stored data, determining a route and determining advertisement for display to the user covers “Mental Processes” but for the recitation of generic computer components. That is, other than reciting a processor (in claim 14), nothing in the claim element precludes the step from practically being Mental Processes. For 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for determining user location (destinations) and determining route and selecting and presenting advertisement for the businesses located within the route. The claims as a whole merely describe how to generally apply the concept of generating a route based on stored information (such calendar or scheduled appointments) for presenting advertisement.  The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing information, selecting and presenting data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality, and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0038]-[0045]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 


Dependent claims 15-22, and 14-31 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 15-22, and 14-31, are patent ineligible. Hence, claims 14-31 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14-21, 23-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Colligan et al. (US 2010/161720 A1).
Claims 14, 23:
Colligan teaches a processor operable to execute instructions to: determine a first future location associated with the user and a second future location associated with the user in response to data previously stored on the electronic device indicative of first and second future location (providing advertisement data to the device and providing the advertisement based in  in part on certain criteria or data (e.g., to act as a filter to provide advertisement data having higher relevance to a user) such as location of the device, location history, data stored in an information management data such as email application, calendar application, contact application and so on) see [0025]-[0027]); 
determine one or more routes between the first future location and the second future location; determine a future time period during which the respective user is expected to travel from the first future location to the second future location (content provided based on context data or other information the indicate where the user is, what the user is/will/has been doing, including historical data such as movement of the device, locations of the device, direction of travel current time of the day calendar application, accessing data indicating a planned/future destination (location) of the user as indicated by the calendar  application in addiction to user’s current location) see [0023], [0029]-[0031]. Same as applicant’s claimed invention, the calendar application in Colligan includes different planned/future times and locations entered by the user.
automatically determine which of the advertisements to display on an electronic device of the user based on the future time period and the one or more routes, wherein the advertisements are associated with business locations proximate to the one or more routes; and initiate displaying of the determined advertisements on the electronic device of the user prior to the future time period; and a memory component operable to store the determined advertisements (and triggering the delivery of content based on the user’s location and/or on a time-sensitive basis, that a user has “free time” as indicated by an appointment calendar or other application regarding points of interest or establishments in the vicinity of the user or similarly on or near a route between the user and location associated with one  or more scheduled appointments) see [0030]-[0035].
	Claims 15, 24:
Colligan teaches a routing module storing location information associated with locations frequented by a user of the electronic device, the location information being used to determine a route of the at least one of one or more routes, the route being used to further determine the advertisement (memory storing variety of data, applications, files example calendar data including various appointments such as location data, time/date data for specific appointment or recurring appointments …) (see [0023], [0029]).
Claims 16, 25:
Colligan teaches wherein one of the locations is the location of the electronic device, the location of the electronic device being automatically determined (movement and current location of the device) (see [0022], [0039]).
Claims 17, 18, 26, 27:
Colligan teaches wherein one of the locations is the location of the electronic device and wherein the user profile is automatically reconfigured and the advertisement is automatically determined in response to a change in the location of the electronic device; wherein one of the locations is the location of the electronic device and wherein the user profile is automatically reconfigured and the route is automatically redetermined in response to a change in the location of the electronic device ((see [0029], [0030], [0063]-[0075]).
Claims 19, 28:
Colligan teaches wherein the electronic device further includes a calendar module operable to store a calendar associated with the user, the advertisement is further determined in response to entries on the calendar (see [0023]-[0026], [0065]-[0075]).
Claims 20, 21, 29, 30:
   Colligan teaches a routing module storing a primary route, wherein the advertisement is further determined in response to the primary route; further comprising a routing module storing a secondary route, wherein the advertisement is further determined in response to at least one of the secondary route (see [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colligan and further in view of Newsome (US 2003/0023485 A1).
Claims 22, 31:
Newsome teaches wherein the processing unit is operable to tracks different categories of impressions with respect to an advertisement, and wherein each category of impressions is weighted differently and such weight is utilized to determine a fee charged to the advertiser (see [0032]-[0052). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Newsome’s weight factors of advertisement in Colligan’s advertisement system in order to charge the advertisers based on the weighing factor.  

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered and addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688